          Case 1:19-cv-12551-FDS Document 313 Filed 08/31/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 SINGULAR COMPUTING LLC,                            Civil Action No. 1:19-cv-12551-FDS

          Plaintiff,

 v.                                                 Hon. F. Dennis Saylor IV

 GOOGLE LLC,

          Defendant.

   PARTIES’ UPDATE TO THE COURT REGARDING PLAINTIFF’S REQUEST TO
                       INSPECT THE CLOUD TPU

        In response to the Court's order (Dkt. 309), the parties submit the following update on the

Plaintiff’s request to inspect the Cloud TPU. The parties conferred on this topic on August 30th,

2021. During this conference, Google asked Singular to specify how much TPU time it needed to

run its tests.

        The next day, Singular calculated that its tests would likely require no more than 15,000

TPU-hours and requested a Cloud TPU account with this quota. Google is considering this

request and plans to respond as soon as possible.

        The parties will meet and confer again and provide a further update to the Court by 5:00

PM EST on Friday, September 3, 2021.
        Case 1:19-cv-12551-FDS Document 313 Filed 08/31/21 Page 2 of 3




Dated: August 31, 2021              Respectfully submitted,

                                    /s/Kevin Gannon
                                    Paul J. Hayes (BBO #227000)
                                    Matthew D. Vella (BBO #660171)
                                    Kevin Gannon (BBO #640931)
                                    Daniel McGonagle (BBO #690084)
                                    Brian M. Seeve (BBO #670455)
                                    PRINCE LOBEL TYE LLP
                                    One International Place, Suite 3700
                                    Boston, MA 02110
                                    Tel: (617) 456-8000
                                    Fax: (617) 456-8100
                                    Email: phayes@princelobel.com
                                    Email: mvella@princelobel.com
                                    Email: kgannon@princelobel.com
                                    Email: dmcgonagle@princelobel.com
                                    Email: bseeve@princelobel.com

                                    ATTORNEYS FOR THE PLAINTIFF
        Case 1:19-cv-12551-FDS Document 313 Filed 08/31/21 Page 3 of 3




Dated: August 31, 2021

                                         By:    /s/ Matthias Kamber
                                                Gregory F. Corbett (BBO #646394)
                                                gregory.corbett@wolfgreenfield.com
                                                Nathan R. Speed (BBO # 670249)
                                                nathan.speed@wolfgreenfield.com
                                                Elizabeth A. DiMarco (BBO #681921)
                                                elizabeth.dimarco@wolfgreenfield.com
                                                WOLF, GREENFIELD & SACKS, P.C.
                                                600 Atlantic Avenue
                                                Boston, MA 02210
                                                Telephone: (617) 646-8000
                                                Fax: (617) 646-8646

                                                Asim Bhansali (pro hac vice)
                                                abhansali@kblfirm.com
                                                KWUN BHANSALI LAZARUS LLP
                                                555 Montgomery Street, Suite 750
                                                San Francisco, CA 94111

                                                Matthias Kamber (pro hac vice)
                                                mkamber@keker.com
                                                KEKER, VAN NEST & PETERS LLP
                                                633 Battery Street
                                                San Francisco, CA 94111-1809

                                                Attorneys for Defendant Google LLC


                                 CERTIFICATE OF SERVICE

        I certify that on August 31, 2021, I served this document on Defendant by causing a copy
to be sent via electronic mail to its counsel of record.

                                            /s/ Kevin Gannon
